Citation Nr: 1341664	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for low back pain with multiple level degenerative disc disease (DDD) and bilateral foraminal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to December 1971, September 1972 to August 1974, and again from November 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Chicago, Illinois, the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Board referred the issue of entitlement to service connection for low back pain with multiple level DDD and bilateral foraminal stenosis.  By an April 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) the referral by the Board was modified to reflect a remand of the issue for service connection for a back disability.  

During the pendency of this claim, by a December 2012 rating decision, the RO awarded the Veteran service connection for low back pain with multiple level DDD and bilateral foraminal stenosis.  Thus, this decision constitutes a full grant of the benefits originally sought on appeal.  


FINDINGS OF FACT

1.  In a December 2012 rating decision, the RO awarded the Veteran service connection for low back pain with multiple level DDD and bilateral foraminal stenosis, constituting a full grant of benefits on appeal.  

2.  The issue of entitlement to service connection for low back pain with multiple level DDD and bilateral foraminal stenosis, is moot, in light of the RO's December 2012 grant of service connection for the same.  


CONCLUSION OF LAW

The claim of entitlement to service connection for low back pain with multiple level DDD and bilateral foraminal stenosis is moot as it has already been granted by the RO.  38 U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the December 2012 rating decision granting service connection for low back pain with multiple level DDD and bilateral foraminal stenosis constitutes a full grant of the benefits sought on appeal, the Board no longer has jurisdiction over the issue of entitlement to service connection for low back pain with multiple level DDD and bilateral foraminal stenosis, which referral was modified to reflect a remand to the Board by the Court's April 2013 Memorandum decision.  Therefore, the issue of entitlement to service connection for low back pain with multiple level DDD and bilateral foraminal stenosis currently on appeal is rendered moot, as the Veteran would not be entitled to any addition benefits for a claim which has already been granted.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant.  

In light of the December 2012 rating decision granting service connection for low back pain with multiple level DDD and bilateral foraminal stenosis, the claim for this disability on appeal is moot and is dismissed.  38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), Smith v. Brown, 10 Vet. App. 330, 333-341 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  



ORDER

The claim of entitlement to service connection for low back pain with multiple level DDD and bilateral foraminal stenosis is dismissed.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


